[Cite as State v. Pecsi, 2021-Ohio-3565.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                  GEAUGA COUNTY

STATE OF OHIO,                                   CASE NOS. 2021-G-0019
                                                           2021-G-0020
                 Plaintiff-Appellee,                       2021-G-0021

        -v-
                                                 Criminal Appeals from the
JAMES E. PECSI,                                  Chardon Municipal Court

                 Defendant-Appellant.
                                                 Trial Court Nos. 2020 CRB 00697
                                                                  2020 CRB 00698
                                                                  2020 CRB 00699


                                            MEMORANDUM
                                              OPINION

                                      Decided: October 4, 2021
                                    Judgment: Appeals dismissed


Dennis M. Coyne, Prosecuting Attorney, 1428 Hamilton Avenue, Cleveland, OH 44114
(For Plaintiff-Appellee).

James E. Pecsi, pro se, 35685 West Island, Eastlake, OH 44095 (Defendant-Appellant).


JOHN J. EKLUND, J.

        {¶1}     Appellant, James E. Pecsi, pro se, filed notices of appeal on August 30,

2021, from three trial court entries marked as “Exhibits B C D,” which he attached to his

notices. They are: 1) an August 20, 2021 entry denying appellant’s pro se motion to

dismiss in Chardon Municipal Court No. 2020 CRB 00699; 2) an August 23, 2021 entry

denying appellant’s pro se motions to reconsider the motion to dismiss, a motion to

terminate electronic monitoring/house and a motion to dismiss which were filed in
Chardon Municipal Court Nos. 2020 CRB 00697, 0698, and 0699; and 3) an August 25,

2021 entry denying appellant’s pro se motions for a writ of habeas corpus and for a new

trial date, also filed in all three trial court numbers.

       {¶2}    Pursuant to R.C. 2953.02, a court of appeals only possesses jurisdiction to

hear an appeal from a criminal case if the appeal is from a “judgment or final order.”

       {¶3}    R.C. 2505.02(B) defines a final appealable order, in part, as the following:

       {¶4}    “An order is a final order that may be reviewed, affirmed, modified, or

reversed, with or without retrial, when it is one of the following:

       {¶5}    “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

       {¶6}    “(2) An order that affects a substantial right made in a special proceeding or

upon a summary application in an action after judgment;

       {¶7}    “(3) An order that vacates or sets aside a judgment or grants a new trial;

       {¶8}    “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

       {¶9}    “(a) The order in effect determines the action with respect to the provisional

remedy and prevents a judgment in the action in favor of the appealing party with respect

to the provisional remedy.

       {¶10} “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action. * * *”

       {¶11} The Supreme Court of Ohio has stated that “in a criminal case there must

be a sentence which constitutes a judgment or a final order which amounts ‘to a

                                                2

Case No. 2021-G-0019, 2021-G-0020, 2021-G-0021
disposition of the cause’ before there is a basis for appeal.” State v. Chamberlain, 177

Ohio St. 104, 106-107 (1964).

         {¶12} Here, the trial court merely denied appellant’s pretrial pro se motions. There

is nothing in the record of the appeals reflecting that appellant has been convicted and

sentenced on the charges against him i.e., theft, criminal trespass, receiving stolen

property, and failure to disclose personal information. In fact, the court dockets indicate

that on August 25, 2021, a continuance was granted on the previously scheduled jury

trial.

         {¶13} Thus, the present appeals are premature since there are no final judgments

which could be the subject of an appeal at this time. See State v. Bittner, 11th Dist. Lake

No. 2019-L-166, 2020-Ohio-544; State v. Payne, 4th Dist. Lawrence No. 16CA3, 2016-

Ohio-1411; State v. Anderson, 7th Dist. Mahoning No. 11-MA-43, 2012-Ohio-4390; State

v. Evans, 6th Dist. Lucas No. L-08-1095, 2008-Ohio-2093.

         {¶14} Accordingly, the appeals are hereby, sua sponte, dismissed for lack of a

final appealable order.



CYNTHIA WESTCOTT RICE, J.,

MATT LYNCH, J.,

concur.




                                              3

Case No. 2021-G-0019, 2021-G-0020, 2021-G-0021